Case 1:18-cv-00838-MN-JLH Document 105 Filed 08/10/20 Page 1 of 7 PageID #: 3008




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 STATE OF DELAWARE                                   )
 DEPARTMENT OF NATURAL                               )
 RESOURCES &                                         )
 ENVIRONMENTAL CONTROL,                              )
                                                     )
               Plaintiff,                            )
                                                     )
        and                                          )
                                                     )
 GARY and ANNA-MARIE CUPPELS,                        )
                                                     )
               Plaintiffs-Intervenors,               )
                                                     )
                                                     )
        v.                                           )    C.A. No. 18-838-MN-JLH
                                                     )
 MOUNTAIRE FARMS OF                                  )
 DELAWARE, INC.,                                     )
                                                     )
               Defendant.                            )


                                    MEMORANDUM ORDER

        At Wilmington, this 10th day of August, 2020:

        WHEREAS, on March 25, 2019, the Court granted a Motion to Intervene in this matter

 filed by Gary and Anna-Marie Cuppels (the “Intervenors”) (D.I. 16);

        WHEREAS the Court’s Memorandum Opinion regarding intervention “decline[d] to

 impose limitations on Intervenors’ participation at th[at] stage” because the case was then “at its

 earliest stages” and “Intervenors’ full participation would not undo significant work in this

 litigation or upend a schedule already in place” (D.I. 15 at 14);

        WHEREAS, on December 16, 2019, Plaintiff State of Delaware Department of Natural

 Resources & Environmental Control (“DNREC”) filed a Proposed Consent Decree that would

 resolve its claims under the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq.
Case 1:18-cv-00838-MN-JLH Document 105 Filed 08/10/20 Page 2 of 7 PageID #: 3009




 (“RCRA”), and the Clean Water Act, 33 U.S.C. § 1251, et seq. (“CWA”), against Defendant

 Mountaire Farms of Delaware, Inc. (“Mountaire”) (D.I. 63);

        WHEREAS, on December 17, 2019, the Court ordered Intervenors to file a letter stating

 their objections to the Proposed Consent Decree, ordered the parties to meet and confer regarding

 any such objections by January 24, 2020, and ordered the parties to file a joint status report on or

 before January 31, 2020 (D.I. 67);

        WHEREAS, on January 17, 2020, Intervenors filed a lengthy letter setting forth their

 objections to the Proposed Consent Decree, along with 455 pages of supporting materials,

 including eight expert reports;

        WHEREAS, on January 27, 2020, this case was referred to the undersigned for pre-trial

 proceedings (D.I. 71);

        WHEREAS, between December 17, 2019 and May 29, 2020, the case remained stayed,

 and the parties engaged in multiple meet-and-confers and filed multiple status reports (D.I. 73, 75,

 77, 79, 81, 84);

        WHEREAS, on May 4, 2020, Intervenors filed a Motion for Preliminary Injunction against

 Mountaire, which motion remains pending (D.I. 87);

        WHEREAS, on May 29, 2020, DNREC filed a First Amended Proposed Consent Decree

 that contains additional mitigation measures to address certain concerns raised by Intervenors

 during the meet-and-confer process, as well as public comments on the Proposed Consent Decree

 and First Amended Proposed Consent Decree that were received by DNREC during the public

 comment periods (D.I. 92, 94);

        WHEREAS DNREC has not yet moved the Court to enter the First Amended Proposed

 Consent Decree;



                                                  2
Case 1:18-cv-00838-MN-JLH Document 105 Filed 08/10/20 Page 3 of 7 PageID #: 3010




           WHEREAS, on May 29, 2020, Mountaire filed a Motion for Stay of Intervenors’ Motion

 for Preliminary Injunction or, in the Alternative, Motion for a Briefing Schedule (D.I. 91), which

 motion remains pending;

           WHEREAS Mountaire argues, among other things, that the Court should not issue an

 injunction and should delay consideration of Intervenors’ request for an injunction because the

 COVID-19 crisis has placed a strain on the nation’s food supply and Mountaire has been ordered

 by the President to remain open in the interest of national security, and the same circumstances

 make it difficult for Mountaire and counsel to adequately respond to the request for injunctive

 relief;

           WHEREAS the Court held a telephone status conference on July 6, 2020 and ordered

 additional submissions from the parties regarding Intervenors’ entitlement to discovery prior to

 the Court’s consideration of the First Amended Proposed Consent Decree;

           WHEREAS the Court has carefully read and considered all of the parties’ recent filings

 (D.I. 84-88, 90-95, 97, 99-104);

           NOW, THEREFORE, IT IS HEREBY ORDERED that Mountaire’s Motion for Stay of

 Intervenors’ Motion for Preliminary Injunction (D.I. 91) is GRANTED. All proceedings in this

 action are stayed, except for proceedings on DNREC’s forthcoming motion to enter the First

 Amended Proposed Consent Decree.

           1.     The citizen suit provision of the CWA “is meant to supplement rather than supplant

 governmental action” and its legislative history provides that “[t]he Committee intends the great

 volume of enforcement actions be brought by the State” and that the citizen suit is appropriate only

 “if the Federal, State, and local agencies fail to exercise their enforcement responsibility.” See

 Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S. 49, 60 (quoting S. Rep. No.



                                                  3
Case 1:18-cv-00838-MN-JLH Document 105 Filed 08/10/20 Page 4 of 7 PageID #: 3011




 92-414, at 64 (1971)); Grp. Against Smog & Pollution, Inc. v. Shenango, Inc., 810 F.3d 116, 130

 (3d Cir. 2016). The citizen suit provision of RCRA reflects the same policy. See Hallstrom v.

 Tillamook County, 493 U.S. 20, 29 (1989).

         2.      The First Amended Proposed Consent Decree sets forth the settlement agreement

 between the State (DNREC) and Mountaire, regarding Mountaire’s liability under the CWA and

 RCRA. This Court’s review of the First Amended Proposed Consent Decree is limited to ensuring

 “that it is fair, adequate, and reasonable, as well as consistent with the public interest.” United

 States v. Comunidades Unidas Contra La Contaminacion, 204 F.3d 275, 279 (1st Cir. 2000)

 (reviewing an intervenor’s appeal from a consent decree resolving CWA and RCRA violations).

 Pursuant to that standard of review, the Court does not look to see “whether the settlement is one

 which the court itself might have fashioned, or considers as ideal, but whether the proposed decree

 is fair, reasonable, and faithful to the objectives of the governing statute.” In re Tutu Water Wells

 CERCLA Litig., 326 F.3d 201, 209 (3d Cir. 2003) (quoting United States v. Cannons Eng’g Corp.,

 899 F.2d 79, 84 (1st Cir. 1990)). This Court does not have the power to modify or rewrite a

 settlement to insert provisions it thinks are better.

         3.      The parties’ joint status reports indicate that Intervenors had a substantial

 opportunity to present their views on the proposed Consent Decree to DNREC and Mountaire

 through the meet-and-confer process, and the record indicates that some of their objections were

 addressed in the First Amended Proposed Consent Decree. Intervenors also had the opportunity

 to object during the public comment period for the First Amended Proposed Consent Decree.

 Moreover, Intervenors will have a full and fair opportunity to be heard by the Court on the First

 Amended Proposed Consent Decree, through the process of filing of written objections and

 supporting materials.



                                                    4
Case 1:18-cv-00838-MN-JLH Document 105 Filed 08/10/20 Page 5 of 7 PageID #: 3012




        4.      The Court finds it appropriate to stay proceedings on Intervenors’ Motion for

 Preliminary Injunction while it considers the First Amended Proposed Consent Decree. If the

 Court enters the First Amended Proposed Consent Decree, the case will be over. Intervenors’

 request for a preliminary injunction will be barred under CWA and RCRA and/or will be rendered

 moot. (D.I. 99 at 6-7.) See Shenango, 810 F.3d at 128-29; United States v. Metro. Water

 Reclamation Dist. of Greater Chicago, 792 F.3d 821, 824 (7th Cir. 2015); Envtl. Conservation

 Org. v. City of Dallas, 529 F.3d 519, 528-30 (5th Cir. 2008). A stay thus promotes judicial

 economy. A stay does not disrupt the schedule, as no schedule has been entered. Nor will

 Intervenors be unduly prejudiced, as their preliminary injunction motion would be barred by

 operation of the CWA and RCRA, not because of any delay caused by a stay. Further, it appears

 that the parties will not be in a position to have a hearing on Intervenors’ Motion for Preliminary

 Injunction for six months. (D.I. 99 at 9-11.) The Court anticipates resolving any objections on

 the First Amended Proposed Consent Decree in less time.

        5.      IT IS FURTHER ORDERED that Mountaire’s request for an evidentiary hearing

 on DNREC’s Motion for Entry of the First Amended Proposed Consent Decree is DENIED

 without prejudice to renew. Intervenors do not have an unconditional right to an evidentiary

 hearing on their objections to a consent decree. Comunidades Unidas Contra La Contaminacion,

 204 F.3d at279; United States v. Metropolitan St. Louis Sewer Dist., 952 F.2d 1040, 1044 (8th Cir.

 1992) (“Once the intervenors had an opportunity to file objections to the proposed consent decree,

 ‘[t]here is little else that they could have done.’”) (quoting E.P.A. v. City of Green Forest, Ark.,

 921 F.2d 1394, 1402 (8th Cir. 1990)). Nor does the Court believe that an evidentiary hearing will

 be required here, particularly in view of the Court’s limited standard of review. That said, the




                                                  5
Case 1:18-cv-00838-MN-JLH Document 105 Filed 08/10/20 Page 6 of 7 PageID #: 3013




 Court may reconsider the need for an evidentiary hearing at the conclusion of the briefing, once it

 understands what issues remain in dispute.

         6.      IT IS FURTHER ORDERED that Mountaire’s request for discovery prior to the

 Court’s consideration of the First Amended Proposed consent decree is DENIED. The Court finds

 that permitting discovery at this time would be inappropriate and unnecessary, particularly in view

 of the limited standard of review applicable to consent decrees and the fact that further discovery

 will be unnecessary if the Court enters the First Amended Proposed Consent decree. 1 Intervenors’

 objections to the original Proposed Consent Decree show that they are already in possession of a

 substantial amount of evidence concerning Mountaire’s alleged past and continuing violations and

 the adequacy of the proposed remediation and mitigation measures, and the Court is confident that

 Intervenors will be able to adequately articulate their objections to the First Amended Proposed

 Consent Decree. (D.I. 68, Exs. A-L.)

         7.      IT IS FINALLY ORDERED that DNREC shall file its Motion to Enter the First

 Amended Consent Decree and supporting brief on or before August 17, 2020. Further briefing

 shall be in accordance with the Court’s Local Rules, unless otherwise agreed by the parties. The

 Court will hold a hearing on DNREC’s motion on September 17, 2020 at 10 a.m. via

 videoconference.     No later than September 14, 2020, the parties shall send an email to

 Cailah_Garfinkel@ded.uscourts.gov containing (i) a videoconference link and/or instructions on

 how to join the conference; (ii) a list of attendees for each side; and (iii) a separate audio-only dial-



         1
          The cases cited by Intervenors are inapposite, as those cases discussed intervenors’ rights
 to discovery before trial. Columbus-America Discovery Grp. v. Atlantic Mut. Ins. Co., 974 F.2d
 450, 470 (4th Cir. 1992); United States v. E. Shoshone Tribe, No. 10-cv-93, 2010 WL 11435111,
 at *4 (D. Wyo. Dec. 15, 2010). Contrary to Intervenors’ argument, this Court’s resolution of
 DNREC’s Motion to Enter the First Amended Proposed Consent Decree is not a “determination
 on the merits.” (D.I. 102-1.) Rather, the Court’s role is to review the settlement between the State
 and Mountaire.
                                                    6
Case 1:18-cv-00838-MN-JLH Document 105 Filed 08/10/20 Page 7 of 7 PageID #: 3014




 in number. The videoconference must be sufficient to accommodate Judge Hall, the courtroom

 deputy, a law clerk, and the court reporter. Once the dial-in information is received by the Court,

 members      of    the     public    may      obtain     it   by    contacting     Chambers       at

 Cailah_Garfinkel@ded.uscourts.gov. All participants (including any media and members of the

 public) are reminded that recording or broadcasting proceedings is STRICTLY PROHIBITED.

 All participants shall be present on the videoconference no later than 10 minutes prior to the start

 of the hearing. Any slide presentations or demonstratives that the parties wish to use during the

 hearing shall be emailed to Cailah_Garfinkel@ded.uscourts.gov no later than September 17, 2020.




 Dated: August 10, 2020                                 ___________________________________
                                                        Jennifer L. Hall
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  7
